Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 1 of 43

The Port Fund | Project Master Exit Report =i 260

 

Figured Stewehiere of TPP s nreedieent an WNC

‘Tha Fort Fund LP ]
Cayman

| APT ret
BOGE Investment Congpeeraitled UA, fo anepi
Meitterrlancte A

KGL Investment BW.
Meihertande

Pretiap nae

—_—_-___,
HCL-MiMd Holdings, Ine.
Te lipgens

[ mes]
Based on the recommendations of local and international advisors, TPF set up three
SPVs - KGL Investment Cooperatief UA. and KGL Investment BV. in’ the

Netherlands, and KGLI-NM Holdings, Inc. in the Philippines,

KGLI BY initially subscribed to 116,325 Preferred A shares and 795 common shares
for 20% economic and 32% voting interest in KGLI-NM. Under the Shareholders’
Agreement, KGLI BV had the right to solely nominate two Directors (oul of five
Directors), and jointly nominate a filth director, Further, the presence and affirmative
vote of a KGL! BV nominated Director is required for a quorum and board
resolution, respectively. Aside from BOD nomination rights, KGLI BV also had right
of first refusal and assignable call options on NHMC’s Preferred C shares.

 

ll
thePORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 2 of 43

The Port Fund | Project Master Exit Report =< A—— BGO

 

Figore 5. WNC and OL) Ni Qewerstiep: dial Equety infirson

 

 

 

HAC

KOLENM Comme LG SOL0GS ork
Other Common P25 Los
Tetal Commen ST 1a

EGLENM

Ktol. lnwotenent OY Preferred A és mos
HMC Frelerrrdl B 27,081 0%
Total Pretend AdB ioe
HMC Peelerred C ee oe
Total Pretend Ta = 0
KGL Investienennt BY Commas | SS
HMC Cremer bed V5
i —_— Conny 10s
Total Common Lie | 0D

 

Comenan 1,000 1.00 To 2%
Preferred A 116.5235 10,000.00 1,163,280,000 2h 75
Preferred 8 208 1000000 2 TS
Prefered | TIS08 a
Total 8,015 Lees 1000
E Transaction Development and Management
1. Original Capital Infusion: Revitalization and Shobilization

In the first half of 2008, the Team focused on finalizing the due diligence and
negotiations on the terms of the transaction. On January 30, 2008, The Port Fund
entered into a Memorandum of Agreement with NNC. In March 2008, the IC
approved the transaction and authorized the Team to proceed with negotiations to
close the deal. As part of the negotiations, NNC continued parallel discussions with
the remaining equity holder, Metro Pacific Corporation. In late April, MPC confirmed
their intent bo sell,

On May 13, 2008, the Team executed an Investment Agreement with NHMC, the
parent company of NNC. The Investment Agreement provided for the creation of
KGLI-NM, the primary vehicle for the respective interests and investments of both
parties into NNC. It further outlined the terms of the transaction including the
execution of a Shareholders’ Agreement and the acquisition of MPC debt and equity,
among others, On May 17, 2008, NHMC and TPF executed a Shareholders Agreement
and other key agreements required to close the transaction. NNC and the Team
finalized negotiations with MPC on the acquisition of its debt and equily and this
resulted in an increase in the total equity owned by KGLI-NM to approximately
99.0%.

 

-_
tha PORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 3 of 43

The Port Fuod | Project Master Exit Report ae Gp am 9G,O

 

Figure 6 Sources and Uses of TPP's bieesheent in WAC

Disect Equity Infusion TA Vessel fiefleeting 10.0
Debt buyback 135
Buyout of MMC shares. ao
Deal related conte dc exper 1p
Total 3 26.5

 

The Port Fund's invesiment in NNC provided the necessary capital for the Company
ta exit the court approved rehabilitation program, buyout existing shareholders and

implement its strategic refleeting plan,

The refleeting plan involved purchasing two freighters and two RoPax vessels, which
required a total funding of USD10.0 million. Retirement of company debts to exit the
rehabilitation program required USD135 million and purchasing existing
shareholder's shares required USD4.0 million. Transaction costs related to the
investment amounted to USD1.0 million.

e Acquisition and Growth Strategy: Industry Consolidation

Following the execution of the Shareholders’ Agreement, KGLI-NM Management
began evaluating a potential opportunity for NNC to acquire the market leader and
its largest competitor, ATSC. Preliminary discussions with ATSC’s major
shareholders, the Aboitiz Group, indicated a high level of interest. In-depth
discussions and negotiations followed and resulted in the signing of a Memorandum
of Understanding in September 2008, with a target completion date of April 2009.

Figinne 7 AcquisiticnyComaplrdefon Tramsarton Highiaghts

| Ser
cee

ivr! | Ee

 

© Lanpeit and recy profitable = Dhten mee he pelmiary = BOK end ATE are bogeither © Rabi LeAtal AGH. vibora a
Copy ben coe Trae onien of lied eapecoed becere B10 of COR iw bum ie
Pitiiapane lvatruny (rarapeort is ube Phltippinen (he tonal Pit Management iepperatrd af ever UO
ar be Lh CL eb ge Gifites lv the grey Viteaa
© hubatantial Markel hare
wares cmrtenteamnnan, * rine pe
as » ita a comprnterniee domritic concuiee ties
wall a : comparciry
Fright i ii FH © Lach of pefiieciernt, tewipht eniecniy Creed Scant
eee "yom and cure ae
coving Eee CHET
ie The atqutyilice cocebirery tipacity by aoe oe Rapidly proving log iticn
lhe raaribser ace mend amas Se iusieru
Faris Chie Corhgkanles lin ered = legtertd ors «
the tacky See coke ereak frosth eth realisatsle ey
repaliing freon raph CO —_— _ 0 Mmehedaitd iyhierylen
pee i Lhe Pt ltapinees ARAL Capper ar bag

The initial strategy for the acquisition required a combination of debt and equity
financing to fund the transaction. The Team approached several prospective lenders
from both local financial institutions and foreign lenders.

 

thePORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 4 of 43

The Port Fund | Project Master Exit Report —=—iv—— 96.0

 

Discussions progressed during the first quarter of 2009 and at the end of March,
KGLI-NM informed the Aboitiz Group of its intent to proceed with the acquisition of
their shareholdings in ATSC. The Team continued discussions with a number of well-
known local and international banks and potential equity partners, bul due to the
escalating economic instability caused by the global financial crisis, it was decided to
hold off on pursuing the transaction until the market stabilized.

During the financial crisis and the resulting global uncertainty, the Team focused on
improving and expanding the Company's operations. Management aggressively
evaluated ship acquisition opportunities and grew the business organically which
resulted in the business significantly outperforming prior year results with a 38.3%
increase in EBITDA in 2009. This financial success was largely the result of more
efficient vessels that NMC bought as well as continued improvement in cost controls
and trip routing efficiency,

Figure § Financial Performan: 2OO8 = 2070, far LISD rviflanns

 

ame iia wee
ftps @ eto,

During the second half of 2006, the Team restarted discussions with the Aboitiz
Group to acquire ATSC,

The Team focused on raising the necessary debt/equity capital for the acquisition.
The Team held in-depth discussions and management presentations with potential
capital providers such as Deutsche Bank, Standard Chartered, Macquarie and CLSA,

In December 2009, the Team was introduced to CAF for preliminary discussions.
CAF was a newly formed USD1 billion fund backed by the Export-Import Bank of
China and China Investment Corporation. During the preliminary discussion, CAF
expressed interest participating in the transaction. During the first quarter of 2010,
the Team and CAP proceeded with in-depth discussions regarding the transaction.
Site visits and tours, along with additional due diligence discussions took place in the
early weeks of April 2010. Successful discussions led to the execution of a term sheet
in May 2010, Extensive due diligence, covering financial, legal and tax reviews, was
performed from June to August 2010,

Figure 9. Acgrisition Die Diligrace Packie

Report / Document Consultant

Shipping Indusiry Study Grant Thornton - Philippines

Financial and Tax Due Diligence Erret & Young - Mhilippines

Structure Advisory Errat & Young - Nethertands

Vessel Appraisals Eagle Manne - Phuluppares

Integration Flan TPF Team) Management / Drowry - UK

-_—
thePORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 5 of 43

The Port Fue | Project Master Exit Report (fame pasa] 9GO

 

In August 2010, shortly following completion of the due diligence process, CAF
initiated renegotiation of terms, specifically indicating a higher ownership
percentage. Discussions with CAP continued throughout August but reached an
impasse following certain events, and the Team decided that continuing discussions
under the new terms proposed by CAF would not be beneficial to TPF. The Team
proceeded then to pursue other avenues for financing, including discussions with
Deutsche Bank and Credit Suisse, among others,

In October 2010, the Team received a letter from CAF which expressed their interest
and willingness to resume negotiations under terms more closely aligned to the
original term sheel. The Team agreed to continue negotiations on this basis and
transaction documents, such as the Securities Purchase Agreement and Shareholders’
Agreement, were drafted in coordination with KGLI-NM's and CAF's respective
legal counsels,

The Team continued discussions with CAF in November 2010 and transaction
documents were finalized in the latter part of the month. Under the revised
agreements, CAF invested USD100.0 million in NNC for 40% voting and 60%
economic interest in the Company. The funds were used to purchase the Aboitiz
Group's entire shareholding interest in ATSC,

Figure 10, NAC Ouonersinip Strerture: CAF Equrity binfwson

__

, PULL Crewe WASMee rat
Dae Cement Rue wis
fit EL
[ aid Tole! Cea jaa Pea a Uk
————————— a = == Ai : Pmt ad Leo 1
ens, i[ ocd hw Tena! Priderrrel A ee bee
Pattee) bmg car Fis LE Ea
Silos i dstaifrdened & RI hoe
Tatal Cima wae Prelnrends Laren at ioe
=
[ La | | cu
sip gl | pee

ma bey oo ony
i ii

a

The Team also began internally developing a comprehensive Integration Plan. Key
areas of focus included: Revenue Enhancement, Terminal Consolidation, Route
Rationalization, Human Capital Management, Ship Management, and Corporate
Communications, The Team worked extensively with NNC and ATS Managements,
along with external consultants to finalize the Integration Plan.

On December 1, 2010, representatives from KGL] NM, NNC, (AF and the Abaitiz
Group executed the Securities Purchase Agreements, Subscription Agreements and
Shareholders’ Agreement in Shanghai, China. In Manila, ATSC filed all the necessary
disclosures with the Philippine Stock Exchange and Securities and Exchange
Commission.

On December 28, 2010, the Aboitiz Group completed the sale of their entire
shareholding interest (representing 93.2% outstanding common shares) in ATSC to

 

 

thePORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 6 of 43

The Port Fund | Project Master Exit Report —W—=— 9G0

 

NNC for PHP4.26 billion, Gn December 29, 2010, NNC initiated a tender offer for the
remaining 6.8% shares held by the public, The tender offer was completed in
February 2011, increasing NNC's ownership interest in ATSC to 98.12%,

The integration process began in 2011 and was executed in two phases, with the
initiatives grouped according to their complexity and magnitude.

The first phase involved the elimination of overlapping routes and redundant
secondary terminals; with manpower complements rationalized per division.
Support functions, such as finance, accounting, human resources, IT and legal were
consolidated,

The second phase of the integration process focused on improving processes and
operations to realize revenue synergies, further consolidation of primary terminals,
oplimizing vessel routes and the rebranding of the combined company as 200

Group, Ine,
Fagare 11. 2GO Releanding
Qroup ine
o AN
2G0 2G
AGO) 2G0 (E Hapag-Uopt
= 5.

The Team led and closely monitored all aspects of the integration process, having
organized regular progress meetings with NNC and ATSC managements and
engaged consulting professionals,

Specific activities undertaken resulted in the following:

* Reduced terminal expenses as container yards at various ports across the country
were consolidated;

* Enhanced asset utilization as duplicate routes were consolidated and excess
capacities were spun-off;

* The development of a Central Sales Team that concentrates on selling fully
integrated supply chain solutions;

* Eliminated intercompany competition;

* Rightsized support functions such as Human Resources, Finance, IT and legal

 

teams;
* Enhancement of existing processes and identification of new channels with the
assistance of industry specialists;
- iF

tha PORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 7 of 43

 

The Port Fund | Project Master Exit Report (me ae 9GO
" Recruited logistics industry specialists to develop and lead the supply chain
solutions strategy; and
* A-consolidated master brand that offered full service end-to-end supply chain
solutions,

Figare 12. 2010 Grow lrafegrabiou Process

Exorss capacity, supply Overlapping Phape | inillstives Key Wavilte

     
 
 

and over-served routes « Reduce route + Reduced terminal
l overlap capers
“SS Secondary termaral * Coal spnergies
copenllidd alla fromm clleninadice
“= * Human capatal of duplicate routes
ne opiimicahor * Spinoff of ences
= * Coraphdation ol capacity
Multiple terminals at apport serviced

 
  
 

inular ports of call

 
 
  

Key Reomlis

» Creation of Central

Sales Department

eae * Competitive

; practice eliminated
* Primary terreinal * Cost epnerghes from

epee Via
“seycemeeen + eed mg

Pret

The Team also led key initiatives such as the following:

* Raised PHM.8 billion in senior financing to support the integration process,
completed in February 2071;

* Engaged a consulting group specializing in the supply chain business, LCA,
that identified key areas of improvement which significantly reduced
warchouse inefficiencies and improved bad order management;

* Developed a routing and capacity planning tool designed to optimize vessel
deployment parameters that reduced costs and improved asset utilization;

* Determined the Company's optimal asset base resulting in reduced vessel
fleet size while maintaining capacity to serve the current and planned future
prowth;

* Hired the former head of DHL Indochina, who directly led the restructuring
of all logistics businesses; and

* Identified and recruited a team of experienced supply chain and logistics
professionals to lead the LED group,

As a result of the integration initiatives, revenues declined over the period 2011 -
2013 from USD325,7 million to USD283.3 million due to trip reductions as the
Company streamlined its operations. EBITDA for the period, meanwhile, increased at
a CAGE of 35.4% from USD20.1 million to USD36.8 million,

 

the PORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 8 of 43

The Port Fund | Project Master Exit Report mG IO

 

Figure 13. Famesicial Preformance; 2007 = 2003, im LSD maifhons

oer

 

mia mips mad

3. Capital Raise and Rights Offer: Rapid Expansion Initiatives

In 2012, concurrent with the integration process, the Team determined that the
Company would require an additional capital infusion to realize its full potential as.
the Company repositioned 2G0 from a pure play shipping company to a full service
end-to-end supply chain provider. The capital infusion would provide funding for
growth initiatives and strengthen the balance sheet.

Capital raising process underwent multiple phases. The Team first approached
external financing providers, such as Jefferies é& Company, Darby Mezzanine and
AMOG. Several rounds of information requests were addressed, and term sheets
were received from AMCG and Darby for USD25 million. The Company agreed to
pursue in-depth discussions with AMCG in May 2012 and the due diligence process
commenced thereafter.

In August 2012, due to delays, the shareholders opted to self-fund instead of
commencing with external financing. The Port Fund's share was approximately
USD14.3 million, which it raised via a loan facility from Goldman Sachs. The facility
was refinanced in 2015 and was repaid in August 2016 using the proceeds from the
sale of TPF’s shares in the Company.

In line with the Company's strategic repositioning. the Company grew into the
largest and most preferred logistics and supply chain provider in the country. 2600's
unique service offering, covering the entire spectrum of supply chain solutions,
allowed the Company to capture a larger part of the logistics requirements of top
consumer goods companies in the Philippines. The merged capabilities allowed
business segments to cross-sell solutions among respective key clients and offer
combined services. As a result, for the first time in 2013, the Company generated
more revenues from supply chain and value-added services than from freight and
passenger transportation combined. This marked the first year that 2G0
demonstrated its successful business repositioning from a pure shipping company to
an end-to-end supply chain solutions company

 

thePORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 9 of 43

The Port Fund | Project Master Exit Report ‘semen AAP een! 2GO

 

Figere 14. Rowenue Slene per Rasuneas Segment
a0 an ams
= Famght
Peay
20% Ls} # Sepply Cbuin and
Pry ‘Vala fushbeal
The Company experienced rapid growth in the succeeding years. NNC recognized
revenues of USD313.1 million and USD354.7 million in 2014 and 2015, respectively, In
2014, revenues grew by 8.6% year-on-year and in 2015, revenues grew by a further
13.3%, The trailing twelve month performance as of June 2016 estimates full year

revenues of USD452.8 million’, EBITDA, meanwhile, grew by 15.8% to USD42.6
million in 2014 and 54.5% to USD65.8 million in 2015,

 

Figure 15. Finencial Perforuance: 2014 ~ TTM jum 2076, 11 LSD raflions

 

aA rhs, Vid bot
Sere 6 LMTDA

TT jew nesulty are booed oo maregencel pppords deat ale nel accearel for wehercompeuy cimieationn Jd aed JUTS figuers ane
from Gar Compuriy's ainlifed financial statrenrels

F, Exit Process

The Port Fund began analyzing exit scenarios for the NNC investment in late 2013. In
coordination with CAF, the Team evaluated options for either an outright sale of its
interest in NNC or a secondary share offering in the public exchange.

The Team began to prepare for a potential public offering and initiated discussions
with top investment groups, such as BDO, BPI, Metrobank and Security Bank. The
Team also prepared a detailed and comprehensive investment memorandum that
went oul to a full offering of potential investors, including Texas Pacific Group,
Metro Pacific Investments Corporation, Platinum Equity, Bain Capital, SC Lowy,
Blackstone and others.

As the shareholders were going through the exit process, 200 Management
preempted with an offer to buy both CAF and TPP's shares with a proposed purchase
price that would have resulted in net exit proceeds to TPF of USD66.1 million®

4TTM Juwté netalle are bite! un imtnagecet reports thet le net acco for intercompany eliminations 2004 aad 2015 Agnes arc fran
the Company's awdited fimarecial abnteearnts,
* Figure is aet of deal specific debt, costs imuf expenses related bo fer tnteutetion.

 

- ot:
thaPORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 10 of 43

The Port Furd | Project Master Exit Report —r—— 26,0

 

During this time, CAF was especially keen to exit the investment expeditiously, and
was exerting pressure on TPF to sell,

While the offer from 2GOManagement was a welcome development, the Team felt
that the Company's positive historical performance and further growth prospects
warranted an effort to explore other potential offers/transactions. Through
discussions with CAF, the Team convinced them to agree to a proper competitive
sales/ marketing process. In September 2014, TPF has hired a Honk Kong
IB/ investment advisor firm - Apache Asia, to facilitate a proper competitive sales
process of 2G,

In October 2014, Apache Asia and The Team then identified and approached groups
that: 1) had a stated interest im the transportation, logistics or consumer goods
industries, 2) were actively seeking new transactions, and 3) had a target investment
bite size that is sufficient relevant to 2GO‘'s contemplated sale price, Preliminary
information, such as a Teaser and Executive Summary, were provided to 42 groups
that fit the criteria. OF the 42 groups approached, seventeen (17) received the
Information Memorandum, financial model and a preliminary due diligence package.
Fourteen (14) groups expressed interest im further discussions and they received
additional due diligence information following the receipt of Q&A and information
requests, Six (6) groups traveled to the Philippines for additional due diligence, site
visits and Management Presentations, The competitive sales process took six (6)
months and by April 2015, four (4) finalists indicated a high level of interest in
completing a transaction, These groups were Navis Capital Partners, Platinum
Equity, ADV Partners and Metro Pacific Investments Corporation.

Figure 16. Exel Process Markeling Saurumiry

         

(Cpe sense preva ek sina

17 mtmemtarediaeny a copy ol ela bet wreila bie

Rained miele plenary
diligence package

In May 2015, Navis's offer was accepted by TPF awaiting a final confirmation
acceptance from CAF, Unfortunately, during this time, there was a change in CAF’s
Management which reversed the previous CAPF’s Management's decision to sell, ‘The

 

thePORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 11 of 43

The Port Fund | Project Master Exit Report —Ww—— 2GO

 

Team then went through a whole new period of negotiations and discussions with
CAF and Navis which led to. a protracted delay in the sale process.

The Team then decided that the only option to exit was to pursue a separate minority
stake (TPF's stake) sale process. Once receiving a final confirmation from CAF that
CAF will not sell, Apache Asia and The Team proceeded to resume discussions with
the interested buyers that were identified during the competitive sales process in
addition to searching for other potential minority buyers.

During this time, 2GO Management came back with a revised upward offer that
would have resulted in net exit proceeds of USD80.2 million’ for TEF’s shares,
Considering that a quick exit was one of the Team’s priorities, and given the long-
standing relationship between TPF and 2G0 Management, a term sheet was executed
by both parties. However, 2GO Management could not raise the required capital in
time and the term sheet expired,

Apache Asia and the Team then continued to work towards a private sale to get the
deal completed at the earliest opportunity, Of the discussions with interested parties,
the highest offer that was received was from Udenna Group, with gross exit proceeds
of USD120 million, and hence, with net exit proceeds of USD91.9 million*. This was
significantly better than the next highest offer from ADV Partners which would have
resulted in net proceeds of USD82.3 million®.

During the first two weeks of July 2016, the Team worked with the Buyer to finalize
the Letter of Intent, which was executed on July 19, 2016, and which included a
USDS5.0 million upfront payment. In the following weeks, the Team prepared the
necessary due diligence documents and coordinated with legal counsels to finalize the
SPA, which was executed on July 28, 2016, Under the SPA, the Buyer had until August
22, 2016 to fund the remaining amount. The Buyer remitted the funds on August 16,
2016, a week before the mandated deadline. In the following days, the Team worked
with the Buyer and respective legal counsels to wrap up all administrative items,
including the transfer of all relevant shares, which was effected on August 19, 2016.
Then, the Team and the Buyer worked on the final completion accounts to ensure the
cash-and-debt-free state of the sold entity, KGLI BV, which was completed in

 

 

 

 

September 2016.

Breakdown of net sales proceeds:
Particulars : usp
Sales proceeds of Investment in 2(GO Group 120,000,000
Less: Liabilities
Settlement of NNC transaction related liabilities (1,431,145)
Settlement of loan for subscription in capital increase of 2G0
group (20), 18,2003)
Less: Cost to sell
Transaction advisory and professional fees (6,480,024)
Net Sales proceeds of 2GO Group | 91,940,628

* Figaire is uel of dea! specific debt, costs anud expruses related to the framsacton
- 1

the PORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 12 of 43

The Port Fund | Project Master Exit Report — WW) IO

 

The existing NN related Joan facility and transaction and exit related expenses were
paid from the sale proceeds, resulting ina net cash inflow to TPF of USD91.9 million,
Given the TPFs total investment in NNC of USD28.5 million’, TPF realized an
investment multiple of 3.2x and a gross IRR of 15.1%,

Figure 17, fevestacol Reteres

 

Key Investment Statistica" BE Sipe bene Br eee

Investe=ent
‘Aumbunti USD 255 mn

Net Sale Proceedic USO 41 9mm

dnvestment 3 = *

 

 

 

Multiple ue
Weighted Awenge i
Investment Poriad reyes : ie
‘Gross IRR: 14% ae "an
Tih
dite Bd Puls

 

© Fgperrn are ieafertoe of diol asnacfese coats cud onl nal tel rpc deli, awed see eajernes Mead urer wecaerrie fer Ue bette time

As The Port Fund is currently in its exit stage, the immediate liabilities of the Fund
must be paid before any distributions. The total amount of USD 59,899,616 was
utilized to cover TPF 's related outstanding liabilities and USD 2,041,012 was retained
by TPF to cover ongoing Fund exit related expenses.

Usage of the net sales proceeds:

 

 

 

Particulars : UsD
Net Sales proceeds of 2 GO Group 91,940,628
Less: Transfers for

Final payment to MPC GMO (3,200,000)
Loan paid on behalf of GGDC (4,265,176)
Exit related expenses paid on behalf of GGDC (2.434, 500)
Distribution ta LPs (first tranche payment) (30,000, OH)
Retained by The Port Fund 2,001,012

Hence, a net amount of USD 30 million, the first tranche payment, was distributed to
the LPs of the Fund. Each LP*s pro rata share of this distribution was computed by
the Administrators of the Fund based on the capital account balance as of 31
December 2015,

The remaining amount of USD 61,940,628 from the net proceeds of the 260 Group
exit will be distributed to the LPs upon receipt of sales proceeds from exit of TPF's
investment in Global Gateway Development Corporation (Sabah Al Ahmed Global
Gateway Logistics City).

* Inchusane of deal trensaction costs amd expenses

 

-
the PORT FUND
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 13 of 43

Cea 5 pad

fet! gall (9 gtive
& 9 poral ileal ¢ ylSill 2 pai

2016 _243 5

 

Aga yale y yom
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 14 of 43

Gly gional J gt

AS yall Ye Tle Bi y Aiea 1.
von AdbdLaall ye Ake BA A
wsneebtesisdeas ecbpy My AS pl ge Os co
save ens eee Pt vo AaB godly Ayelet Ty Ayia cot yalaall a
GOD zest clita eS ila Nee anne acca nhs: MER ee BL 28
Li scsccepsssssecesamencaucataadaeecestvcsicaiegediccctan knnaaiueeeih aati enn NR Te A

DB iccscessersvecrerscseneenesen Jt jeu y SLANT scales SLAM yal y gente 1)
Lil vecesisinietqreeiresnaxee isis wove EUAN guna : gaily Sl psi! Apa sl fis (2
Sonnet salts 3 le styl Gay Dell oly aby (3
BIO Lun scan coe natant ore ne a ame cea renee curr cnr a ela £

te
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 15 of 43

cee Sy ye As pd a Jae) cle ecg 1 aby JOAN

45 pS) fu $2 py dooh

Det EUUaRE Udy Sal) jalacan as gi ante gall Sale) Apps pial 3 aby JS

coheed Jase AS yo GA iell gall Gyaieo jl Jag aby Joa

Pai fy Ah g tt Mada 5 Coch Syd AS gd pl ol Salant Oy ope gS ute 5 ply JG
kaa fy pal cob il pall pains atid Glalabiely polees 26 aby JOA!

EUAN! (gaa alla pal 27 py Sc

(Sere) 153) 2020 ppl) 2008 cy Le pl yeSU hall els): 8 by JOAN

Agel fill yaad Juet : 9 aly JOAN

CMF cs Dall cel y Beaty Cu Jy pad Atl Jn 219 pd ON

tiga GO2 Ae papel Ay git Lethal Aa bale) 21 aby Jeol

te GO2 Ae gape Weel peas Agee 212 pb Jeall

(eSesel J¥g2 Cigele) 2013 coll 2ODL coe Saeall 5 fall Cony Le Gpllall e149) 213 phy Jal)
ne ke Ul LB g Sibsl 9) peels cag phy Jel

(eSeoe) 292 gels) 2006 gal Qual Lg ye tv — 2004 stall: lull eta 15 aby Joan
ASN pa a geek Quake 216 aby Joc

fees ulate 217 ay cll
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 16 of 43

AS pill (ye dale Sid g Adiuall (1
Adal) (eo dle bis |

Salat yal plas 2016 whawtl 2b Gerald jy ed AS oh Lil yall Ggaine Sle UNS ay oi
She ashy gb Jee ye Dal Lye y @ Las alls pial AS yal GV y9 Gygile 91.9 Cal
flaall Hinata 3.2 ane clip ddiall Slate Cilkdy 1 pel GY 59 ogile 28.5 Saat Spl
JAR 8 il pen yell dace gall (gate glee ALAM 8 15,1 Aus Lat! gle lala athe y petisaall

sel 7.8 dati)

 

KerlawstmentSiatitic! Serene tetra

ferred

a Ln en

Mai Tale Prevends. Laps

enim ue
‘Waighted Axaraga

Derettesead Pastel eran
Cnt E ae

 

 

 

 

Gigad le Guadio! all pila Gyaine dias sity | pikes Lali Adal ealill x sladll (JS
4S po pSly MiMee SASS NS kell cpheall a le Jan La cay 4 CUS et aS
opal gb ae! deeDee U glad ay jay cine glll ¢ Uaill 4 dings

FS) Sigg Led elie 24 Guy be bey fi disks 24 Ua es jy pa AS pS p gli Cus
EU cg phase cle sala Nh gal ye AS pl os 5 je aby Agta (il gall 455 ye OBO Ox
dae | juss

Caableny 2015 plall gb a pe pie call 100 Gye SI casa y yy lad) lala cui LS
Op SRAM sll MBL OWL: 65a gucill y gj gill Uglany coil gall Aine y! Gland pai goa gf

ge CAS) ps AS pl caleiints Leb 1,200 beds bpd ae pall gl Glas Gilay
VIS lly Ahy SSI 8 lad Shea G25 dey curl ot ge ened She os SI CIS tll
Age Sal!

52 jeelly Aa tiall ily ladl Jib E URS 8 8 Ss Ae gps Maes a pill Claak uct iS

costle 354.7 coll BY 99 co gtle 42.0cre taal jg pad AS pS Sol yo) Cand ls jah! 8 pid sae cle y
SN 9 Ole 65.8 cll 2Y59 yale 8.1 coe Ay ail paca g al gill pues a LY) gad aly Yo
vagll gl le % 34.9 5 % 35.6 Anes OS po pg ples ged Phy Le

Bandy TabaLaD SU y penal y ASN y oy gpl il Flas co a

 

call OM y joey HES yeasty 2
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 17 of 43

 

ne me bene Pitot var

wie 1 DPS

5 FE fees t8 crest) ow deed oe cesar gperes edd dhe oad erp fv temegeery dfciemermt fd te DALEY figieted eed flame Pt

Compre yo dedlied fins) al Hota er

GR ge tye st KL Loh Re lg La dG Ag YY oy Jah les AE A ges ote gE ot at

Adal y «CAS juall aac gy pail acl Layla y AS 520 Jae! gh Lis allacae spit gall Gps GIS,
cay Alaa LUN 5 poh Gls Leddy Sl se aes

 

 

oi SA gc lly Ct pcall y ¢ glad Qala allgall si poss el pal @
pole Gye cil pf cle 3 Yt pile 28.5 tteiy sey Agus! JS! @
SPV oolS (soe 46 5S JS oe 20095 2008

SY nell 5 sl dial) Jal ye
Bylo DueSdasl y ptaawlli py yaad AS Sd Adal no gill past ow | ey Clenall ola!
ATS 4S 55 le 3 gail Ayleal os!

 

gall el yas ancy bY! as deal .

BA jl cunG Lgactny ye AS AN SG Gy gall el yy Up Ace ow

4g oy! lel feet y Ayla! Sei Gees) Iglu) aj gp ale! °
‘tal,

 

ATS 45 pple 3) px clay (peo slitll
cl jacally ATLA Aula ye Ul gall pS peas Anise Cie! pals pli
ATS 45 525 gle Sl ys alety Led i gill all's

Mgstu! 2010 plall i claill iy Syatuyl dyle peal Wall uly aap 0
ATS 4S yo gle

f Uaill glen!

 

lee ghd 6291 co Joly (pligal Gyan (lb dys LN yy

Audlidll le closall  Chileall cbalSiy Gat way aeiall Qaeiahl Salsall

SNE Te Ohishi ae nae .
ali

A psolly Aa geil oh eall Wie Auale)) cS ab gy peal olde et .
Va pe y Gad blah y ils yleall Lin gl Sy

«jalSalt

 

Qailly aay sll Gurls gla Cihee geal 6 Spe Clause id Cus ©
Ailsa all She Uaall (yy alata

hashes J phan y beac oll Werall of ppm Cpr ghia y el yd ne *
ua sill

ce pabiadl Skat tga SIR Oe Sad ily Sly Ge be Gee
ayy gill Sucks ged Anak) ilicol geal gle Si yaily peill Silber

ea daa

 

call ob og 98h ee cael 2013 plall Aled pits gy Gabe gi call
ugha | gach ful g pattiaal

Aig Wil pel 4 Gee Aa glee / ili aw 3 2015/2014 pall Aw
Aitwall el yoy

 

 

 

 
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 18 of 43

 

cP TL BAY CAF ge! yy glaall Gla! - inal 3 ytine Gol sel as @
coll y (ANY) ices) 4p cha age cay Lil gall Gyan ald (aul aglen
Aili Glen Sa sag yall oe spall

coh pm asl ped GY) Lee ay Adee [pilgall Gytiee (Sie
2016 peciue | polaut|

 

 

 

 

Mia Aly jose y RES Jpeecntly 9

Upda sly AS pall ye Bs
esa) oh IE lt otal ye Silent CJ gla aig jag ayy gill eel AS 3 SI dl jy pad ASO
SHG LED Saall s op SSI y gS pon peaslill y as y gill ope Magill Lu Dhee Cilallatie MUS dans AS Ello gil y
agli LS atacaally aa jyillly cy dal blot gl) Mtb LalSls pile sit i giseall gle og paul Gaull
et eles Anallall Adis glll Sharalls og paul Jail 5 ap pall Sy pally AG jaall GU Gilead yy Fy AS pt
AS pM Mae cing dowadiall Clin

Cop fy pal As pd itl Jay) held ag 1 aby

—e—
ya Banna Seangel Bappp a and) Wee Added Hesee—e
Bri egee 1 Thee nwa = | ‘
SLIP bo gle
Haidapeen Beh Legieee ee |

1994 plall iy cull! 8 Alas gat aS 5 pall allay a3 5 1932 plall N45 pill aad Ay JG ayes
spall AML By gH GB gee od Lge pal ais at AS SS) duel jy ya AS 4S Cal

45 p20 fy dG 2 aby JS

scents jy yesh AS po Syl Upauletl pi AS 5 gay dicadlll fy pad AS 2 Cull 62006 alell J
ety ge hilly phe ye lee hy pad SS ye gle YI es le Ol ye

cased GLA A RS dee GH ps Caaaadl I pe Sy Acell 55 pad Cunatl « 2008 plall
AS yb Ay LRA BMS! 08 ply) Caled J ga S48 pb ONS y cole lls jy pod ae Aansil sil ASI pt
coe jy yaad
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 19 of 43

gill Glau -cymall Gyn ae ASH A galls al yl Cabeuadil J go 9S AS poi Cull «2910 abel!
Seta Os y gual 98 Gut gil AS pl cle ON gd asada opin ail jy yaad pladiul dab CAP is jel’!
Al gall 5 ghee le il pall Abas ASab au gly aietiy AS yh S) GUIS ills (ATS) Ot ress

pepe Ay all cla) cand Ol peal y og shell iil y gyal gactll Globee pats uillied ATS AS pi Gulls y
abloy a4) silly aa pall Still alee Cosel oF jets pol Ae pena OS oil GIES game g GIS ys gue y og at
cole Bail MAS yl OMS; ered lsat jy pai backs oli YI pf Milas Ugllecly ATS ile Hl yaie'l
Sill claall B guall glen! Ge BO Ledead Cul, A ges decom cg soll Silly ig yaad Gail ¢UaB cs sinus
SASH ARs Klee pais BoYI Caaldy gilcoll g yall gall gab ye %40 Go Sly al AM spall
OS pl thea Gets s

62013 alall aucsies bess! y 2011 aball 8 clay pill iS 00) Sloe! yay pb Lill alec gyekad JOA Uys y
ps AS pM yecilly cg poll ill GUai le Aplael Ada 2S ll ye SURDY! Gye de penal Cused
Ugh ene antag gb Caan jy yah AS pb NS y ahae'Yl Juang Aiton gill Ceaall (ye AlelSie de pone
AS y2Nl said y AaLXll y pall cya AlaLide 5 lady AS Mg ial co gif ghana olitall isill slay) dads
etl cg pall yl UE yah gi ae Mls Lead hea y cies gill gill Cpe lhe ll cid sll 8 La gah
Athan Ayala 3 jae y AG Ania) de yarall

Jae EL Uihy Sal) jalan a) gh gad pill BEY Ayn fal 3 ply JS

HE EG

——

AAS godly Ayolaia yl y Agia Gil pled cs
se le Upoall a ya* 2GO Group de yaney aad jy jan gh pilgall Gpaienn jahined ladiy
pital Mille Aaj gis athye pb gi de Laila coil gall Gyatee Gila Cue hall Gul) gf Eli! Alila
pl SUY! Anal le Ngati y 8p Se sill el pl GM shy otaaly platinns 85 GIS ol) MLE YL Oy peiiaall
agg heal ab yey «Le clal cole gall Sages Lal jl y GS galls Quella Yl y Aull Gl use YL sill

Gee Yl Atal slill eliil peoluall oka GQubil

Litas) 1 at Ud US sally Geleia ly stall cl psi Yl Gh Coil pall Gyn Cyage eSlaall alld Guat 45
ele Y handle oh aa Golll Shay Lan a el pall gle AMS y LAK gllall otal! le Lily
cecil gall Gyn Aba y Ay akin) col yh all yf Lezaal heal! ay cl ya LS Adagiscall Gl gal! § Lasel f

wks Lag alii oll ceil yall Gyan Gganey 25 ey sQaionallly Aisa ple Gai pi be ole Ia) oS
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 20 of 43

a ata Atlee flee Cpats US golly Qclein'Yly Agiull yuleall Gul «
lads Glad Led phy da gi placid ye aL ye Gyainaall Lgae Lalas pill GAS yall Alan
Ughilis (ple baal cons cacinall y Mizll glo Abd UY) Qaind Lise (8 pl 1a! geLeia ly ctull

wall ess gail 5!
gh gatas pill Ayala y ys pital Cllaiall Guaded yo GF ytincall Lyae deledy ill CIS pill Allan
qecinally idly ied A gall pleall dubs gle Lill leally yah il gle Uglee ghlia

US ylly

ell SEL Aska jukedl let Gulati Gye Gytivall Yee Gale) ill GAS pl aula
4S sally

Gleiy Lad clei Glaseal ae x gids lye Auld) (ye G gacall yas ela i) CAS tll ante
peasy pacinally ull this

aS golly Suc let! y Aakll Abts) bo yloks Glad Led peteall eesill Je Lala ye yall «

Abadi gle Led 4M US pally Qeleis ly Aad) Aww dLoall Gis Chesed! pigs o
Ay eal Ay peal Cilitlate pL ae Ay jet

yo Agdall judas 6 palaally lull pal py posh ae ASI po Aallls cil gall G yainn pid cpa le gle ely
Bplee pb y 8 piles Micos qeinall y polSiiod ail gins Lap AS gall y Apeainall y Atul as Lally eal pull
BGAN eet ply A penny ys sll yo sltall e jal ati g

Bal gly Ghai) jules 5 pla)

glam lesall 5 azaill J plac! Staal) Lait: 5 palsalhs qil yall 3 gaine lb sli! od Jydall dylay 4
onl pb coal yall hice yas 5p 9S5 ab pally Megaf aba le Gull 9b alll yee wind Cue Bayt (yl
Batlacall (Js) jules Canal Lass 35y Cound jy poll Sapaall deal J glaul ja jad of geal pl Ihe sally
chy pail Gealy shi pM elgil Gaals day SSIY) dye) Cbs all alai fie eal sill 5 jgaly 4) paul
Agi s SSIY!

Sua Se Gla li Stal of el ky Gain! Gut Gtiadls jy ped ae Cyslailly Gyrinall ald Lis
US pala pbaall cle y Uiy ge gules y ala Guleill 5 cy pails juin 9A Sacked) pli yal choy 995
cog pall pall & Usd ase ys) Apaulasill CMa Uy plead alls Gualas cle iil pall G jana 8 ya} Cue ja
cal ob tal) Mead A gal) May) he Alla Sh ell Chins (pill Ut pall Gagay
FaMall Byla'y Aad gall 45 gual y

pRB) AS ES eB jg yah Sj eB IOYN eG gatlncall YGIAS ye y glad ill 6 jalaall li UDI ey
hae nd gd 6 yall aE Caably cg yall fill Und yeria ol) uly gies lel y Gleifl jules & hal
AS pill gal Gey!

Ss) gl) YL 8 AGE YI ogg

nual) (ha flare! cr yess Cag cep Jill gb Ayala of 9801 H geal an quill Cate ye 2013 alall A
235 clay byhy deka 8 fe 195 Ade pee Cok) Cae Meal) Aa pall Gye Cite cally (IY ye claall
Ce YS 0 aud Circhry adi 2,000 cliie A camciy ad yo Aa 2) al pull tee y debill 4 sie
ela) pil Aalss Gade silt 2.5 USs Gade YI 8 Ye JS) GlacYl tly lea y! claall qitill

,e#) js | 5384 660,000 5
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 21 of 43

Lad ped lll Ayenell Gary philly Apib g!t 45a) ull ¢ yo 4 operation hope deW! jee Sti ais
2 1,500 ce SY is gle pb SAS fie a yeay Jy raed 9 CAF ce Cisleilly (oil pall Gysioe ally 20h
Ny JS Gye YSU EYL Cal gay col gall y cs yell Galas olay chia Madly diay GIG Ge SI ais
ASA eng,

gl gl jie | gah ye ol gfY Aah pe Ana ped gil (J gies gil 13 fay Catles Ups aladiaal 2GO Ae pane Cuca je y
Qdesllly piled lati yin 52 Ugeie yey fe 152 Mieka Gl dae rey Ape Cillao'y | pio ya
dalasal 8 ya Ugly Ab gaciall
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 22 of 43

Cs 10,000 Aullea! i pons caball sillall ot sil ye 250.5 lee 1,500 O+ SY

Cie jie y curball clall eliadl bie iy gall alah Coed Lge cyl agbis pi gh ‘Usd idly
te yy dard) dance Ailey 58 pe oll cy SGU Abbade chysd pi ilatasY! ay ji tery Appeal Ate jl
Ce pall

cy dae gl gd ig he i GN 18 gle Gat Ge 2GO CaS HELIS & hy amy Leys 90 Bd UR
Fs gp Mos yp dal pola SY y Glalasy! cil y Glace Lull

peg Aya Sa) Clgall ye ated ae bles 2GO de goss OS by Cuetl iil pinall jlas cle yo
tall clad 985 Glast gf Cueblicy Ay hl) Cleeall Whe yl pe sll pci) delull Aye Sal
AS yi) OS LS a Ay gil) MY) Cth alll 8 og pS deg Aclain' I CilaaLuully
“agely Lo Les

Higll ie Phe Aye Soll Cilgadl ae ASI ply guslill 6 Malis Glablie § lat! del yj) dial
Agasilall 2 5) pally Uelsiay!

st pall Gaya y Laila cil pall ya ge ASI py colal yl Gisbaisy iy palall Joti del ©
vag inlll

CS gucend Athen y Ducal hg hail) asks gill y feel 5 yl jp cil oY auendy po pli gy bh aed jLocll «
gga) gall lad Aytay Lif Ape Sal Gu jlaall

cob DML! cle Aust pall ob gall ay j gil Apes paell ike sleall y iS de bye age SI ae ASI yl
pall ye Ail gboliall

Jab das ceall Ake gl 58 yey ciullll pos Y) Cusleall ae pally & shill geal» fb AS Lidl

Lydu ly ABiall lel pal -2
diwali slash ||

Ss phuly 2007 pred gi haere fh Cue tls jy pad Bylot aa Eoin Vly ipl pall Gyan Lee (5 yf pl
pis 4S pM cg june JS ald any Ay fetal dae yb fied dia jy peat yl all yal ge Gal yl Lcd)
Calel jabs plaill 5 yaleall dee aod p58 BL 98 ee 20d Gye pele Os aed pant Ua ye
alaall (Adil Cus si yp 58) Adal yey pi alacls heel gy ally tiladlly Algall aul ondll
et eagly Adda ald gall Hall peel ile ya) ye ay pall pli gay Qa gl gill g JURY
eh yd 53 co gale 15 coll 11 Lpeete Cpe cy 98s Sa el SY 52 copsle 30 coll 25 cons Le platy Laban Leal
call Age gi llabac el yxy itiall aliall y AS ll 4 yo
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 23 of 43

Adal) aut

AM gall ital) easall cilel ya) gle eal 2017 aed yi of bay Adal Cas py st eal ay ob aya ony
deadly AS 5.20) 9 gi Sanne coil gal Cal jh jl pa sang pliill lls Gecai aby cael jy yaad AS pl Saal
Malad ol yal AS SN i by peal JUS ye ane ae Aa tile lel ply ILA ye Uptlis aly
celal Geanill She Lada sing Gail coll the Alaina AML) Cad gill y AS tll 25) tall ela) ye AL
AN gall ll anil acl y aby Aubcill chdbedly deball Glgall y dilisall Gelbill GleLeall as dilgall
Gp dlnal Adagiadl 4p LY Gila) 8 gid Guba jy pa AS yb gh yg ILE) ole! 4 saul
ham Riad ol) aga al call ly Ley) Ayes gill yp 8 alae Ly Claall ge ob ald lal Aesth oil pall
lel pal y Lage gl Clie glial! class Miuall le Glen Yl: eG! Ain] ills hy 2007 peers

Acceso! gall Hall peal

Agel full andl cs
Cad yh Raa ye Sache Uilad aad AN Calgall oh pth y gall A easill ol yal Lael! Gy Lay
Se pee Sa ceils glad Lad 6p pill Cosas Leds lls pad hans Cul Guslill — igs ail
asl ys Dany Cacll Syaslilh — 5 95 9h Cail pw cldagicall Ail i gS pad bony Gulf Qualill — 5 juste
JS peal led! uli fb eames gk § Looks jy ill old LS cg yall Gautlly itll FUas Ge 4 led
SRT) Slee! Sy asl ot Malay Laugh ll Coil pall plac Anal ya y Ain

dial Misa
AS pls faindy Galaty Lag ally 8 yo jo cg atti! JSaa ELT alll gigs ail Cand I Cute one gly
IS yell Ay yaie Gye clic Yl (1) fie Saari day puis UI je Lol pall Gyakeal a bey Oded Jy pa
cell yall GB gata gl} Ayal yell GUUS ye aby 5 9 gh Ge CL! EUailind Ay pata Gye ollie YI (2) Apail sql
Ugale asm gill cl shy Ayal kes 5 gill ple Aagdell gt Aad sql) GS pI Ay pce yo olieYl (3)
Mala] Cheadll ppatl dyail ge AS 55 Cyaan yy pill ase gh LS Apall sql GULSI Ge ipil pall Gyan
AASV L: Malaka ype GY yee pail Gin 4 lay! Gaal y
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 24 of 43

Copel ped AS ok oh ell pall pte anal Jee a oN

Sh em Sly Lech gia pI CAS 55 AIS segues ipl pall jgalacn AF ecual pally Quill yay fctiae) Cah gi gle aly
Cog Lan ay eka al OP GUD gem eS AS py alg Lak shang op ull Ie By A gy ais gS Cala

Ayala dumm ja Mie pte ager 795 y | Rial ye jee pga 116,325 ob Lae ARYL gh ps Caleaadl oN pe 98 1S 95 Cal
BaD gp Sheath UN ps gS AS pI paced ARTY Li yy al Gh Cala JI pm gS ob ey yell 3 132.9 YOBO Analy
Ce A pall spall pyc Gb old NUL YY pack ants ane gill a Say (ae el Oe) cy sate (2) till g eal

pele hanes | pag CB phon saa ll Sal gl pill gg phy ell Saas y Us pk sey bys At gey gp) ala NI pe ld
Sigg AS pl (i) Aa alt ge Sh tek ol pt ag (UY! eM) Lah gah Saleh pe SS A) Say sy!

 

apt AA pm ll pl pon

 

 

Led

|

af pnt pf ie! Dye gh
tal

 

 

Ath gat plots
_ = acre gl etd peal
ae

 

 

 

A ce Det
‘all pa

es

Kata lt Ae
aa

eo 35 ee fein as

ca

 

 

 

 

 

 

 

 

 
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 25 of 43

Eppa cll @ ARN yy | pil gall yaaa

 

fat AD SN Aadall spt gg) Cakasaiil UI e 8 tae jy pul ASO ASle 5 aby US

2,996,500,065 co) Shas
29,233,058 A! ee
3,025,733, 123 Aglall

o) ad

116,325
29,081
145,406

219,609
219,609

795 Ayal
195 ale
10 aye

S00. 2 10,000 10.00 1,000
"26.7 | 1,163,250,000 10,000.00 116,325
06.7 290,810,000 10,000.00 29,08 1
e504 219,609 1.00 219,609
100.0 | 1,454,289,609 366,015

 

Aji! Bojhaly or) Pa

NR y AY 5 elt Sal nly ante (1
doy yh le ge shill y gall GN) posal Sil gle aakcal aall Sy oh 58) 12008 plall Go Us! ial
Sethe! Aig] a 5) 2008 Lo she chy jy pmsl ae GUSTS S34 8 Lil gall Gyan J59 62008 sy 30 ply Adina
Jy pol Caley hace gli yao jeSy Ailinall plafy Chis gliall 58 Lest all Saal jy pil com joy Adinall

woollen je thas 5g fh cal dy pl gin y Alyy pl aig gel) pal Ady as (i gli!

gael YAS pty Suen ails il ial ys Gy ped aw SY! Aghia at, Nall 3) ob oll «2008 sts 13 Sty
fatind Ny permeates Mh ole gl py ol Gf cabal MI pm pS AS pl panel i i Silay yaa
SU yas y cppanLecall Mola) Seiss SUNS 8 Lay Mell Lat te g 5 Ley! AY ey LS jy pad od ul plall
Sypegh Selb 2008 gle 17 chy bined gu Lapa y Alek) 5 ple AS pS ela ASL dea y yd cle
Ail platy Ba JM Ada) ALLEY) ye La uk y yen lanell ASLAM ty (il pall Gyan y Cobapgile alll ql ya
cele Wyss (ye yuendy thahpdly gfe gn Colac glial Coil gall Sythe ee yd ee Oded jy yosd CuleSial y

499.0 lls coll al Gib calaaadil UI gm pS AS le Les lheed Gals 5 ll alld gal 28 pl Als dies 5 ais
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 26 of 43

Eppa coilpill ¢ WAG yk | Upll pall Gyaina

 

Coals jy saad A oll pall pga jadi Glaladiuly ples 16 aby JS!

10.0 glu! Asya sale! 28.5 pall ) faa
13.5 cgi el ye

40 3 fit pgadl el yo

1.0 Addecall aah 4 RNs
28.5 28.5 yi

 

Soa lalh gual pa on ge ghd in AS yl a pleat Peal al y capt sitl Jy paash AS p g8 iil pall G panes fli hy aly
vd plsachfl Son Gleb Maps hl Galedy Call Spatial doco el yay Ball Lgale atic of oA

10 Aas by pact qalled Le RoPax Sue 93 ce Cl ball Cpe Cully aie hy el po pla! Aly Sale) Aad Cala y
13,5 SeSacll adic gh gill Jantall ceald yp Mle ans Oye gg pal) AS pill Gy yua ol poh AIS LS Sp yal V9 cole
Aah CNS y ANS Lal Sa pal SV ya ygtle pel Copel aca ol yb MSS ck y Sy pal V2 Cagle

git sel OY 8 Gyles 1.0 caek at

GLa peod : pally a yadu'Y) deat! sual (2
Spgs Syst AiR ll oo pill pa gb pl yl Subset pe 8 lal clay Gye leeall Gall Gait Cie! A
Biagl anline US gn Cilsall clay y  Singel AS yb yay GB geall pi gl ple Sly Sail NN AS pd le ydyasili
+ 2OOB pests ob pblil G Ske ab gi gb eth Meats SL tilt y Sila lie lh aby pln! ye 8 pS Be yo pailly
2009 Li! A plny Adnan! platy iagiaue Gy jG arta

gles! PN gaden'tl allan gal 27 phy (Sed

 

 

jg Fast ceil yall Syne

 

 

 

 

 

 

 

 

 

     

ESS Spell dais ye Aad | justly Spree geet | dled po yi! and | pee ce Ht Bly
SY—2 Guile 120 Ge HS | lel ye B31 Clini | Le Cal yall hgh) | EUS ee el
yee! slall 4 (cil pall pla! Aialall all ce CAN geese peel thal

Lay jasell 3 joel | pls
Asghll ly Gust
JS!) ali 481 roll
(Rade GY 7

Haw Tied el ll gp pee pe | Silas ASS tty phd | Alain’) Selislh Alb) | cos | Bet | *
FeUbaall | Saga gll ALaSialh Aaace oll | ull glo Ley (yall | | Te | ee | ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coaalill ig gies gle tll gacall ye
Mga fee CdS | gill Quand) danke agi | base absiy gad ye | OE GS! dl anes
Lue) loli iyo BULA | a2 Gilly Beli SS ye | Gall eULa) gail 0 fail Gane CIS yo
ee gas lel elas gens GUMS aly | og sill paill Als le
sail hay gall gl
gc Usa ass Jali coll
sie bls

 

eet Dealt Sp oh phy Miicall Dy pT ASLAM pall Gua ls eal Nya Lael Gast Buy Calls,
Ayal y Lbacall 4lLell teaupall a Cyglaioll Gant jal Gye sans
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 27 of 43

Egocall oilgill ¢ All yy Ai | ialllgall i ptina

 

Sead ps SAS ph cual iu le spt heey 2009 plall oa Sst gy tl US citinLall oy ghaty
ceeal yy ATSC cb ledeem ole pais Asleny patil) pe je Ge Gey ye Joy! Gdlel KGLINM a! ol
V plas ai YP ASLAM) cyabeins lS ply Ady peal dita) y Alaa algal Gye sae ae AHtHLe Ceall Gy
cS] Aieall AG sled) samy yh sill SAS) sib AsaLall AML) GY) Gane gale! y) in! pac dle seluail

apell plas) iad (yl

0S 5 Leall Sp ph day cpallall cs siscall cle) pial pace Gye Ugo geil Leg Aallall Ahad) Aa gy! Uta
AS yl Jace! Asil y cpleall cle 2) pais) pe yb apa AS AN) cules AS lh Clilee dase sig Gund cle
Sih gill Mw cla VN Ubi hy Aaa Cal gill olialy a ally AS pa Ylacd 9d Lag Lye dic aii Ley L pine
Ng Dig Tall chal Ia cs jury 2009 aball (4 % 38.3 Anccts yall cli! y Mgt) y dy pacall y
pe AS yell pS ad pb pehenll Gyan ll ol LL al pb ab sill Gta jy ped ole eel Be oI)

sable yl AS ya 5eLiS y auILSall

(<sSa4) 3¥54) 2020 col) 2008 ce be al gel lLall ela! : 8 aby Usa)

= =
whos ee

ATSC cole Shy tecTll oy pm Sia psl ae Ailnlae heel jo pf abet! 62009 plall co itll Gaeeill Ja

ASLAN fey gual SMS ye ol gee Syed! Aaland 5 p50 Mall Gal) gcd arent le aclaial eal ge ob 5S yy
a plibion g iy Uta ga tie Nall Gly gay ja ge Apa Gang yey Miers Cilislis pb ell jy aie y
.CLSA 9 gS 5 3 jks

ef CAF GY! Gy glalll Glas! -yucall Gyan gle a yall Leal! jp pps 2 62009 ramus ty
lis ye pods gS yal GY 59 lilo 1 opal She Gul ps amalill Guna CAF Gythe GIS 5 Afaull tall
CAF stine gst Mahara Glbalaall 6 sh JO y gL Sell Asceepey ot pial! y jotestill uacall
ielzal CAF Gpthey deal Gif 2b 2010 alall Ge sl aa!) Day Aided 4 all SY Aalaial
ceaaill lel jal Gye pad) Gd iy ad gall Bly) Cunt all MN Adal) Mikal (po ped Aes Cilisls
gle oh All day pl 5 Se ol) hee gill ol) Mill Si pialy 2010 Gat lar 8 Agel ull
SAS Ay pacall 5 ai gill y AMLall Cail gall Agha Aull gall Slat uesdll Jacl aii ay 2010

2010 uh! oll gai gy (ye Saieall 5 jill

Agel BLN jedi Jlael : 9 ab JSall

faviall
gail & Ua ye dual

wall gall Agall
Apes pes y Auhall al yall gall

 
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 28 of 43

Ep eteall oily gall yA | Uli pall Gytine

 

Moola ULMLiall ct CAFS piine ali Algal penill flac! (ye cl gis! any 8 plas «2010 cubaut! ty
cpl yg SAS ah plall yun CillaLaal Cs yateal y  yiSl decam gle Sl geil pods Lad Layani y dey pills
cele ob yy CAP ge Clishosall I patted yl haall gah od Silas YI any g hy te Cr pind Lil]
Gp Sy eis Litt yo ae Cuando Ler a gall os pl Gob git laine Leal ga of Ley cdl pall Gipson

pd cp a jag a yas

tala Aol go od aghit yy pgcteinl Ge Aub Ly ya CAF ce LUGS Cleall (is ob pli! «2010 sil oy
Va gle aca glial) AL! ge cle hanll a2 Gilly y Anda day pill s Sib Ay side Je y pil Lib yo pal bys
patil au cy ghaills Cet inall ABUT y ages!) oly ABUT fie Aiioll Apeagh pM colaiiall aia aly plu!

CAF KGL NM 4S 54) Gy aul

CAF ce Shall uly Gentry Crna jy youd Lush Ua 210 pb) Joull

Agus MS gill gn ikea y ldlall cs gical ole ALLS pea Uded y ylaiy Ling! Jeall yd la LS
é Cyhaall 5 lal y iy pall By pill 5 slab y ots I jhe (siul (ped y Les ell ee oSlal yy! ies
Co JA an Cyslailly Jn gly Geant jy pad Age ye eall Gi gd holyy Atungall Lay! s

es! ABS Gus 6)

el yd LG Audit fly CAF 9 Cota jy ey KGLINM = Colles lf 62010 puem 1 ody
caged Le SYN Shalit AMS pais ji gid Cael (Date oly ymeall (gf ple ebsd od Cuablinall ALi y gual!
etic y gall y Atal Sly gh) Aad y cisslill Ala Gly yl

peel ye %93,2) aginam cal! aull Midis JLSinly jig de pene Cul 12010 pes 28 oly
Fay) AS po 4 (3 peel
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 29 of 43

Es rtall pilgill @ AEA yt | Lolgall sth

 

oh pil yea yet jy pod Cues 62010 peed 29 chy piel pe ole 4.28 ide Qed jy jad Tl
Laz 62011 el ab pb Ue pall Na lel ya) Candy ppatlinall al ye AS plaall 966.8 dandy Agutall doa
098.12 sll Bay! st by pas) Ake Ady

Agama y Ups gecl Lihy Sil ptiall apend ae igi po gle cuiy 2011 plall lay .§ qeaall Qalee lay

placid Cpa y Malad ye Sail jll Ay gQill Clbamall y Sy Sell Sl plcall ye ealeall 1 sf) dla yell Crieriat y
4g ull a jl ods woblusll , Ullal 6 Jay! cia Baile) lesa ll = Ps uss si Aa paul is gill
Aad gall Blah ibe glesll Lin gl gia y

Cpaendy lal Yl JS gaint Cilel afb y Colberl Gyan he Loli Agdae yo ALAN As yall os JS yy
Bale) y ba yl de gbad slasind fb SeliS)) CAs gine gle} gle yeanlly dius pM Glbadll Jee! gas
Mg > 2GO peel Can anal GSI Ay laa da Dhall Cy pad

I> 2GO Ae poral Ay shail) Aedlal) Aisa dale} 111 aby Joa

rae

“i
oe} a0
2G0 a0 BF seem tips
= >.

Bjlal ao Ay yg Ghelaial aie JS Gye HS ye Lg tl pay qeeall Llee Cail ge AMS Salads Jaall af ally
oh gal xb gall paiiill le Gir gh oll cue LEY y Sia gily Cott py pos ye AS

tly Lec Lgelail oi ill sonnel ats) os pial aly

gaa Aalee a Ul gall 5 ginue gle Aili (cil pe gd Cilygle Claus Clbaoall ails aid

Ba) jM CAB hoody By Seal ah fecall meal | ples J gull pladiul Gund «

ALLS asst Labs Siglo aust gle 58 jill 5 5S pa Clana Gah Uameld °

CS pall ty Lee all pa pedal

ikea ghall Lan gh iS5.y ALAS ylVhy Sy pall o yl pall le atluuall Cilerdll ails ane ll puagll
og SUN Sa ill

ff Uaill als Ce (peas Saclay Fda Si) gil Ayia y aadlall Glel ys! (ous
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 30 of 43

Esrtall gil ¢ Jed yi | ills iptina

 

wala! Ababa gis lal pial poly dyed) ies oll pL Ob kis ued ow
SAM ol} th ope ahaa Yh erDhas lay MbalSie Claas yal gl ange yu pad 0

1992 2GO Ae gene Shae! gas dle 312 ab) Joc

 

reply LSB jaluall (yo asdall salads Lag! laa! go li LAS

geal Agloc jy jad sil gases hale 48 Ags jlieall 25 gall Aah pe ali ged haga cle J puaall «
.2011 elo of Ab csi! aly

Nasy Ayah Ml Gblidl asd) (LOA) alas! de Ube! pf deeds dy til de pane Sunt @
Agaall jal gV 6 sha} Sound y Sy jal pb) pacaill dag) peli gle ac Ley Chia

coi ob ables Lay cyl! Ga! Seis xd gl Aaa) Cal pall y ol local! datas al) Gl yal aaa «
gual sladdasl cue y CadLSall

egliftneally pllail geill dose) 4S pol) all gual! tcl and

Lagh B pllee MIS sgHl Sake) Sida ld Ally Arial aigll Miia i til co 4S 45) Gaull all Quai o
Aigiaace lll Slee") ABS: gles

He gapall By 3) Gasinan gl el judy alae! ude Jae gh 8 ds ale ee Git Qusiy aust

2013 — 2011 alge) yyy Le 5 jaill gb lal Yl cena 8 (yb oDkel 8p Saal GAS Sl poles Ge geil ally
935 Alls gle SMa paul dat Sal 59 Gye 288.3 oll Sed OY 92 Ole 325.7 os
poi ney sll dil GSAT y Cail pally alg aud GS CL WN Cand) cial 4S 2) ciblae

3Y 52 Gale 36.8 cll oY 52 Gls 20.1 ys Lait pe 35.4 Aid Ch OS yo gg
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 31 of 43

Ea pdall ilgall ARAN yy i | isllgall Gyan

 

(ceSe ve) S52 Cgsls) 2013 col! 2011 cs bteeall BARN Cy be (thal ell 213 aby Isai

Qe peal en Sell 8 ols pA gl YT gph y Shall Gully ty (3
cei Dall aly ye eg jal AS path cli! spans Leal Gy of pl Jalal Ale we Gal 58 2012 lal of
ols 4S 8 oll Gatll of edie IS yo ye ay ye 2GO Qua yed Bele! oi Cus YILNSel puafl als
eS gall ad ghd Sell Goel y cece pag Ch gery alll lll ye Salen! ya ALS Aled yh 95 ALalSin

AS pill 45 jl ye Ja jedy gall GI ysl

col) Gopal pV) coats gb Leal ay od olf Ss al yo Bae ll AS pa Uke Gly ay Side Carns aly
MALS all Cay gall Mpls ai y ga ee al Al aly Ctl jaw gr yloy «pine gS ail je yas Sie Gum Sl uate all
cygthe D5 Adis cp Nagy cee ceee al Ah al Gye Aadazall Loy pill cle (J pumall'y Aa sllnall cle pleall ye
poaill Gilel ya! Clary 2012 sibel em ce al dal al qe Cilinladll | genill le 4S pill Gili yy Y 93

fll Giie gf A gall ath

cele gmaall ye Lin ge gets spall | poate yt cy patlicll 9 fe palill Ibis 62012 Gulauel ty
Oe oe fda of Ul pean ai GY 52 gale 14,3 Coil pall G pts Came IS po LSI! Ch pail
Sulathe plasty 2016 Lyelautl gh Abeell apes 2015 plall by pill Ale Gale} Cusdy (ySles Gleal sa

AS pill 58 teil yall Gyan aged a oe

esaily pS) Consol y Us gale | gah guid yo MS pill Cui 5 AS poll path poy ania pail Sale| lla! iy
FS pl) Upesitt ill bap pill lead! Cuotliny Al pall 5 sites le slat! lastly Adina gill Shetdll a9 a
pustil Kiem ySl cle Sl pais cys Ueda gy Spe oh Lge y ob slay deh J gla ye qual y satel Lgisbaa y
AS pill Sal y dee gary JalSi aches cpp) 9b ASL abel IS yo Sant) Aiees gill Glas
Magy AS fide Cesk aisiy Gust ll eMerll are cle ablitiall aull Clie ith gle lucy! plas
Heady aha) Ladle EUaw ye pled alal yl ad gi cps AS poll Cu 62013 plall pb dye yy veil
de gonad 458 Lede MG CIS 5 cymes GAS pl iiy cg paul! Gail Steaks A lial dill! deal
sha) Lashan Sighs Cabead psi AS yh gl) Lib ya AS ye [pants gally Uglhec! clas Gus Cus 260

sll ol) ON ys Ales
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 32 of 43

Eg phall ilgili ASSN | Ul pall Gao

 

Glee) cle Ubi) aby GialwY! aad 214 aby JS)

ms =
i
—
i - eee he
i yee ames
hares

Cogtbe 313.1 Legh Gilat pol Gost 5g yok ili 5 AMA al go jlae le Lay pu Lpad AS pt S ple y
Haas Cilal Yl Cad 1 2014 plall by cll sll cle 20155 2014 pte bY 9 Ul 354.75 WY
Lal y¥ 92 pale 452.8 caelay gail yo lay jo Gilal pV! Gila 62015 plall ty syle Godel le %8.6
3Y53 ple 42.6 G4 YO15.8 Saray Cindi I ald IDLY y Gail petal y il pill aaa hd cl pol) Mauls

2015 alll 4 oY 99 Gale 65.8 ol! 2014 pall A

(ceSeval oY 54 sale) 2016 gel gy Aaliciall | ges pte DY! — 2024 lal): glhall ela¥t 215 aby Joa

Fagen ih Pewee eee IE Ty! fae Ha oy Ut oo
LL fz
= ie =

| Reel eis og bees seeped epee Ae dod pee eee ey ee A dE Age
ee ere, eee

Sh PU AM ahh tA Nay PONS gy DOA pst A A A ged ee eh aN a ea I ME ol ky APRA A ag pM ls la it

ge pailldilke
gee caged y 2013 pball gi 2b usa lld jy yaad ye JSAM Ciba gy lise lag 9d cil gall Gyan lay
Cott py pad Gb Gpdlnall dead 8 plan any Aphec lai ol gee Ol Sl sully (gs pill ald (CAF (3 stino
AatLall hg) Gps JR 0 cpl sll aw yl

cot Si Hy AY ONS tN SF ae CithaLeall Nay ail! cg gill ull Qld juconill Qaall 3) § hay
ALaASin jhetined §Sd0 putants Lindh Jeall apd lb LS this 95 Same 5 ling sey cash ot at 9 sl ge
Cabanailil thidaacly y shay say ye thls phSh a 8 Ler cuaith yall yy pattinnall Lpllea y) dilly Alay

pp 9 FS g Cr gl cee alg MGM anny otis gS Ly ey gt gS

CAF ce US dean ol pil Lea ye ppt § plied 2G0 4 jlal cual ee JST Salers cypatLocal ahd lit iy
til gall G yaad GY 93 gle 66,1 Lau ¢ JS5 tle gant Y pans coll gall Gytcy
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 33 of 43

Es peall oilgil eLES | Lil gall iythee

 

tll gall Gyatne ple Ub gee eng ye pu heli Gyo Sill cle CAP Gytioen yo ya eoliiyl ull ay
dol p yi!

ce! Su still ela Tyla a) all Gab ay play Sly shill Go 2G0 yh) Yes Ss
JA Gay 6p) lle fey yl yo pd GLESLAY ayes hy and pS! pail Yibtiad Clad gis de geaull
spesians hy Api (Go gecifaas Alar ol yal gle Adil pally pgelitl Ge Jeall Gis US CAF ge Ctistiall
Saget Ua ptt i gS iggy AAR) CI LLL ie Sty zl pall Glee ae Ge ld «2014

-2GO de sand ill all Asher

coud (1ehe pene Juat Ys ayes i yaiall ae iy ae yy slaty ta! AS 55 cual 62014 sil ply
\gaal (3 Baie Cilline ye Lebisty Conall coud (2 Agi) abil y Clsioon plll'y «i fiall ile Lai Lealaial
Sica alice (Pia Agana Chaglad shaol gy. 2GO gp Allie uw aps pa Gadi dy tial ssl
Segoe 1d se V8 Gave ye Ae pu pall puleall ae Gil sii de pone 42 dan) parthy ciniill Golaall y
sez gall 85) Genii jo pends dali! Cha gles gle Mylan y jac! ciinles ol yal gf plein! Gal
Sear) ye bay je el yaY Quill gl Co pts Cle game Cae gulls pi Cie gluay dagal'y Alisal ple CJ pecan
Bae Aadlaall pall Ayla Ob pakall yg 5 IoD Apesaitill poy yall y gain y el gall 6 yh jy Agall ail pesill
Sosy DEUS ald ay Mell JLcSiaal gd 6 plaial ye Che yan 4 cu yeh 62015 ay! ody ret!

Cg) 54 gS Cabana Alaa y Shey 5 GL A ca tal y pia gu alas

CASI Auber (ay ped Gade 216 by JEU

 

CAF Sail po ole J peel Le pty pull AS 55 pe pail zo pall C) gills (oil pall Gyn lb 62015 gle ty
Bley Lad ALM ola yh ob chads Cold ill y 45 lat ob kd CAF pole Gigli las S36 Gad ail Y!
Ages all all Alan
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 34 of 43

Es pall pilgill ¢ ASA yi | Uelligall gaia

 

sonal Allies ypSLG I cal Lay sally CAP ae CLSR all y lis glial! (ye Sayae Als yo 4 daall jp ph day

coll AY) Rae uu aa gd iets @ LS age gl LSI gly Lyla eal jo pd A6gT ual al a
nal y cdinom a a yi OI CAF GS ytinn yt cys Atlgill colaslall le J poll any coil pall j satan Stig
dglec SUS LE ye oan oi Lal iby Mia ol pty pigs petine gle y siall Clinteall otis 5 yainall

ABW dace ol py dig cs ySl cigs gle gall I) MALAY ali eal

CASA Gad ees Cus Aled Cand py pie patall yo pl deal yer 2GO 5 y!a} Goole 3_iill all UD y
roan ill Ska D SY! Coe IS as pall Ll go! gltieley OY 52 idle 80.2 cilyal Gyainal psu!
ay will 5 She anin'y ai 2GO lal y coil pall Gydine ay Caman ill Aly shall Sond) 480) | play Leall of
2p fiall ab NB cl pM Aaland 520) Shall Gul) di oe Sei al 2GO sya) ob Y) cud pall Qual

Anda’ day pill § S20 dua Dee Cigitl ob Ue y

Bae A HN ob all Als QS LiclS aes Ate clad Seal Leal tll y Gytiuall ee hsb holy
Sails Alben! Qasts cry ye La yl hb oye Une ye let cle Aaige Gil plod ae Cand ill Cilisliall cyanin yey
ae ee AS Leal pe pall ae IS yy g8 gle 90,9 Seay cll ol ees Le OY 52 pele 120

92 gle 82.3 Mathes Las 5) tb tga ul

Anh gi ai ally UI pill esd las op jill ae eall oy fb ee 62016 sly Ge Gols! cue pull UK.
Senll iad lb AMD gail hae ley GY Cyyube 5 Aaily dasa dads Ganiaty 2016 ple 19 GA
ol pie Riis AMLASI Cae yal ogy aad gill cys Lal ae Guay AM gall 800) peal Cilaitinne juatanty
crebatl 22 sis 5 yg fiball eller! ai age cl ph MALY Ulys 2016 sty 28 gh Cod All ageill
€ peel J 2016 palate 16 5 psi! Abell Uy pats fetal aly Midoll ye dial Alii acl 2016
Ay Nol goth Gleal che cash gill yy jLttiuall y og pill a ha sill acs auld Calo) gy Algal elgiil ye
cle ig pial y Jaall jy yf ae alld es 2016 abut! 19 Qh Cod ily age! Ua god ull i Ly
ANS ol phy GH pe UD ge gS Aa AS pall gall Ayalill ol gall Glace GL Leeall LAS

 

 

 

 

 

 

 

 

2016 peti

Qo) lal glee aya
snl ys dywalialt
120,000,000 2GO cst jadi! ay Gants
iy gland) Gadi
(1,431,145) Cosa jy yo Alle Ay pects Mletie iL gla
(20,148,203) 2GO es cul y Sly j) padinaall (yo sill Ay gua
Gall Apher Gils : alls
(6,480,024) Casall yy Jutiaeall Gibail
91,940,628 Goll Aybar dlwaais (pili

 

 

 

 

beats Aiea ls py RO y ated pe ee od
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 35 of 43

Es pteall pitgill ¢ ASAI yi | ull gall Gyan

 

Gprinel Ayaasll Colabaall tlie alyy all ike olathe Gye anil dalee CaS AGLADY! Mg acill apa iy
castle 28.5 Sait: HS a jy pad od Gytleell laid slleal lielsy 52 ple 91.9 Lil pall
Seats gle glbNs athe Meal Joley le yl yeticall aleall cielo! 3.2 gis af ally 5 yaicall 4 Sac yY 90

-%15.1 Aaa

shat) laile 217 aby jsall

 

 

 

Key Investment Statistics” Siete rer .
fetestent
‘ 0 hea
Mut Sele Preneedi LST Geen
devesisuni Lik Pi ai
Weilghtrd Aveonpe ca
Irevesimunnd Peeled ra yee =“
Geman IRL reas ES ' es
mm
Bae Pod pete

 

ga een ee me Renee fad rccrem ae opts aed ed pl peg de pee ead Papeete er ree ae reel se ee

elaill Dib G gabe ily lle apa ply Cb gary 4Ail JLcibl Gyo pilgall @ LR cl yall Gyan a sip they
Ggtinn gle Lada) Shs glad) dba Ss yal OY 53 59,899,616 Sais Ale pladiul by la js cl
Grivel ep JS5 ANS y as lee Abad GY 99 2,041,012 died Alaa Liliin 5 (il yall

 

 

 

 

 

 

 

 

 

 

Qoull Aili ail ye ile pladial
Stal Ys awalsl\
91,940,628 2GO i ali! ay Mle Glas Gils
reall aga Galli
(3,200,000) MPC — GMO «ol 4ailgill Antal
(54,265,116) iste diss Us 8
(2,434,500) asl pm Ch pls Giles ¢ Gill dla Gli
(30,000,000) (alg ¥! May yall) ua ganall lS pol lay 5 35
2,041,012 igtivall Jud Ga 4y Bia) Alia

 

 

 

Cogsle 30 Ansty coil pall Gyatnal Guo yaeall lS pill gle cules p sill ye colsVl day yl ay 553 ai euillay
Gyticall 5 jlo} (le pill iss! Lay sli y dasaill Liidy Aes cle apie ho US hens GY yp

2015 prensa 31 gh LS Shall Ul haa
JY 32 61,940,628 Se 5 ye 2GO shot! ye gp Sal Gilathe ye atk! Alec! ay 595 al) Gipsy

Asien glll ol sian gla disse fo jletial oye jLAsl clatle (ple (9 pail J gums any yo gdeall lS pill
-(Agallall Aes sill aes! clue disse) Apelhall
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 36 of 43

EXECUTION VERSION

PAY-OFF LETTER

To: KGL Investment B.V. (“you”)
Schiphol Boulevard 231
1118 BH Schiphol
The Netherlands

From: Madison Pacific Trust Limited (“we” or “Madison Pacific”)

Date: 18 August 2016

Dear Sirs,

L. We refer to a facility agreement dated 28 December 2015 between, among others,
KGL Investment B.V. as borrower, The Port Fund L.P. as parent, the parties listed in
schedule | thereto as lenders (the “Lenders”) and Madison Pacific Trust Limited as
agent and security agent (as varied, amended and/or restated from time to time, the
“Facility Agreement”).

Z: Unless defined otherwise in this letter, any term defined in the Facility Agreement
shall have the same meaning when used in this letter.

3: We are writing to you in our capacity as Agent, and to you in your capacity as
Borrower under the Facility Agreement.

4, We received the waiver request letter dated 15 August 2016 (as amended on 18
August 2016 and from time to time) whereby you and the Guarantors seek the waivers
set forth therein, and we understand that you intend to pay and/or repay all amounts
outstanding under the Finance Documents on or before 23 August 2016, 18 August
2016 or 19 August 2016 (the “Intended Settlement Date”) and you have given
instructions to wire the funds for repayment of all outstanding amounts under the
Finance Documents on or before 5:00PM (Hong Kong time) on 18 August 2016. The
payment and/or repayment will be funded by a payment made by Clark Gateway
Investment Group LP, acting as your agent (the “Substitute Agent”), pursuant to a
facility agreement between you and certain lenders dated on or about the date hereof,
to the following account:

Correspondence Bank JP Morgan Chase Bank

SWIFT CHASUS33

Beneficiary Bank: DBS Bank (Hong Kong) Ltd, Hong Kong
SWIFT: DHBKHKHH

Beneficiary Name: Madison Pacific Trust Limited — Client Account
Beneficiary Account Number: 478-788520700

57331721_5
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 37 of 43

Ref: KGL Investment Repayment 2016

Be We confirm that the total aggregate amount required to repay and discharge in full all
sums due or payable under the Finance Documents, including without limitation all
principal, interest, fees, Break Costs, costs and expenses as at and including the
Intended Settlement Date, is US$74,413,318.77 (the “Settlement Amount”). Please
refer to Schedule | (Settlement Amount Breakdown) of this letter which sets out a
detailed breakdown of the Settlement Amount as at the Intended Settlement Date.

6, If repayment occurs after the Intended Settlement Date (the date of actual repayment
being the “Settlement Date”), we will, as soon as reasonably practicable following a
written request from you, inform you of the additional interest accrued or accruing
and payable to Madison Pacific (for each Lender’s account) by you for the period
from the Intended Settlement Date to the anticipated Settlement Date (“Additional
Interest”).

ti We will further, as soon as reasonably practicable following a written request from
you, notify you of any break costs (“Break Costs”), fees (“Fees”) and/or costs and
expenses (“Expenses”) incurred, accruing or owing up to and including the
Settlement Date (the Settlement Amount, Additional Interest, Break Costs, Fees and
Expenses together being, in aggregate, the “Final Settlement Amount”), and such
amounts will be payable to Madison Pacific (for each Lender’s account) within 3
Business Days of notification of such amounts by Madison Pacific to you.

8. Any amount received by Madison Pacific after 10:30AM (Hong Kong time) on any
day will be treated for the purposes of this letter as having been received on the
following Business Day. Any Additional Interest, Break Costs, Fees and/or Expenses
accruing or incurred as a result of such deemed receipt shall be payable on the next
Business Day.

5. As soon as reasonably practicable following receipt by Madison Pacific of the Final
Settlement Amount (if necessary, as adjusted in accordance with paragraph 6, 7 or 8
above) and joint instructions from the Lenders to release any Security constituted by
the Transaction Security Documents given under the Finance Documents, we agree
to: (i) confirm such receipt to the Substitute Agent (the “Funds Receipt
Confirmation”) by email in substantially the form set out in Schedule 3 (orm of
Funds Receipt Confirmation) and to the email addresses set out therein, and with a
copy to the addressees set out therein, and (ii) send (1) by email to the addressees set
out in Schedule 3 (Form of Funds Receipt Confirmation) the electronic copies of, and
(2) by courier, or arrange to deliver by hand, the originals of, any duly executed
release documents listed in Schedule 2 (List of Release Documents) to the offices of
KGL Investment Company Asia, 17th Floor, Marajo Tower, 312, 26th Street West,
Bonifacio Global City 1634; Taguig City, Philippines and marked for the attention of
Mark Williams and (iii) make available any share certificates, transfer forms or any
other documents ancillary to the existing Philippines share pledge dated 28 December
2015 between you as pledgor and Madison Pacific as pledgee (including deeds of
trust and irrevocable proxies) delivered to and held by Madison Pacific in relation to
security held by it over the shares in KGLI-NM Iloldings, Inc., to be retrieved at the
offices of Madison Pacific in Hong Kong by a representative appointed by KGL
Investment B.V.

57331721 5
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 38 of 43

10. This letter may be executed in any number of counterparts and all of those
counterparts taken together will be deemed to constitute one and the same instrument.

Il. This letter and any non-contractual obligations arising out of or in connection with it
shall be governed by and construed in all respects in accordance with English law.

[The remainder of this page has been intentionally left blank.]

57331721_5
Case 1:19-mc-00593-VSB Document 25-14

Yours faithfully,

Madison Pacific Trust Limited
as Agent

Filed 05/15/20 Page 39 of 43
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 40 of 43

Acknowledged and agreed by:

——

KGL Investment B.V.
as Borrower

[Acknowledgment to the Pay-Off Letter]
57331721_5
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 41 of 43

SCHEDULE 1

SETTLEMENT AMOUNT BREAKDOWN

Total Principal Outstanding: 78, 194,415.00

Total Accrued Interest Outstanding (through and including 31 August):  8,059,619.99
less Debt Service Excess Amount: (11,894,415.00)

Sub-Total: 74,359,619.99

Fees, costs and expenses: 53,698.79

Settlement Amount; 74,413,318.77

573317215
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 42 of 43

SCHEDULE 2

LIST OF RELEASE DOCUMENTS

|. Global release deed to be executed upon the actual receipt by Madison Pacific of the
Settlement Amount by KGL Investment B.V., as borrower, KGL Investment
Codperatief U.A., as the guarantor and Madison Pacific Trust Limited, as security
agent, in respect of the release of all securities granted under the Facility Agreement
for the benefit of Madison Pacific Trust Limited including, but not limited to, the
release of the pledge over the shares of KGL Investment Codperatief U.A. in KGL
Investment B.V.

2. Philippines law release of pledge executed by Madison Pacific Trust Limited as
pledgee (the “Pledgee”’) in favor of KGL Investment B.V. as pledgor (the “Pledgor”)
in respect of the pledge over the Pledgor’s shares in KGLI-NM Holdings, Inc. as
evidenced by a pledge agreement dated 28 December 2015 by and betwcen the
Pledgor and the Pledgee.

57331721_5
Case 1:19-mc-00593-VSB Document 25-14 Filed 05/15/20 Page 43 of 43

To:

Copied to:

SCHEDULE 3
FORM OF FUNDS RECEIPT CONFIRMATION

Clark Gateway Investment Group LP to the attention of Marsha Lazareva
marsharkelinvest.com

evan.mcbride@kglinvest.com; mark,williams@kglinvest.com;
arnel].uychoco@apulaw.com; bart.wolters@hvglaw.nl;
nick. van.dijk@hvglaw.nl; nikita.zommeren@hvglaw.nl;

toroperations@torinvestment.com; spepper@torinvestment.com;
s.houdijk@houthoff.com; e.schutte@houthoff.com; j.terpstra@houthoff.com;
timendoza@picazolaw.com; daniel.anderson@ropesgray.com;

andrew. bishop@ropesgray.com; andrew.wang@ropesgray.com;
fof-ops@corbincapital.com; Kelvin_ong@pacificeagle. biz;
vincy_yau@peagle.com.hk; ops@ssgasia.com; swu@ssgasia.com;

We refer to the letter dated [] 2016 from Madison Pacific Trust Limited (“Madison Pacific”)
as Agent to KGL Investment B.V. (the “Pay-Off Letter”).

In its capacity as Agent under and as defined in the Pay-Off Letter, Madison Pacific confirms
that it has received the aggregate amount of US$[e] into the following account:

Correspondence Bank JP Morgan Chase Bank

SWIFT CHASUS33

Beneficiary Bank: DBS Bank (Hong Kong) Ltd, Hong Kong
SWIFT: DHBKHKHH

Beneficiary Name: Madison Pacific Trust Limited — Client Account
Beneficiary Account Number: 478-788520700

Ref: KGL Investment Repayment 2016

Madison Pacific confirms that this amount constitutes the Final Settlement Amount, under

and as defined
Confirmation (
email).

in the Pay-Off Letter, and that this email constitutes a Funds Receipt
each term as defined in the Pay-Off Letter, unless otherwise defined in this

Madison Pacific Trust Limited

Managing Director

57331721_5
